Dismissing appeal.
This is an appeal from the judgment of the Oldham circuit court dismissing a cross-petition of the appellant against the appellees filed in the litigation which has reached this court under the style of Head et al. v. Commonwealth of Kentucky, for the Use of Dawson et al., Head et al. v. Commonwealth of Kentucky, for the Use of Cassady et al., and Head et al. v. Commonwealth, for Use of Henrietta Sellers et al., 254 Ky. 687,72 S.W.2d 64. In view of the disposition made of that litigation by an opinion this day delivered, the controversies raised by this cross-petition are now moot. Inasmuch, however, as the questions raised by this cross-petition may perhaps become active again in the event the sureties on Yeager's bonds attempt to adjust their obligations inter se, the judgment of the lower court, the appeal from which must now be dismissed as moot, will be modified to the extent that the dismissal of the cross-petition is "without prejudice." It is so ordered. *Page 661